Exhibit 10.9

 

EXECUTION VERSION

 

RIGHT OF FIRST OFFER AGREEMENT

 

Made By

 

Trump Entertainment Resorts, Inc.

(formerly known as Trump Hotels & Casino Resorts, Inc.)

 

and

 

Trump Entertainment Resorts Holdings, L.P.

(formerly known as Trump Hotels & Casino Resorts Holdings, L.P.)

 

both having an address at

 

1000 Boardwalk at Virginia

Atlantic City

New Jersey 08401

 

(collectively, the “Company”)

 

to

 

Trump Organization LLC

 

having an address at

 

725 Fifth Avenue

New York, New York 10022

 

(“Developer”)

 

Dated as of May 20, 2005

 



--------------------------------------------------------------------------------

RIGHT OF FIRST OFFER AGREEMENT

 

REGARDING DEVELOPMENT

 

THIS RIGHT OF FIRST OFFER AGREEMENT (this “Agreement”), dated as of May 20, 2005
(the “Effective Date”), made between TRUMP ENTERTAINMENT RESORTS, INC. (formerly
known as Trump Hotels & Casino Resorts, Inc.), a Delaware corporation, TRUMP
ENTERTAINMENT RESORTS HOLDINGS, L.P. (formerly known as Trump Hotels & Casino
Resorts Holding, L.P.), a Delaware limited partnership (collectively, the
“Company”), each having an address at 1000 Boardwalk at Virginia, Atlantic City,
New Jersey 08401 and Trump Organization LLC, a New York limited liability
company having an address at 725 Fifth Avenue, New York, New York 10022
(“Developer”). Trump Entertainment Resorts, Inc. and Trump Entertainment Resorts
Holdings, L.P. shall be jointly and severally liable for all obligations of the
Company under this Agreement.

 

WITNESSETH:

 

WHEREAS, the Company and its Affiliates are in the business of acquiring,
developing, owning and operating casinos, casino hotels, hotels and related
hospitality lodging (“Projects” and each individually, a “Project”);

 

WHEREAS, on November 21, 2004, Trump Hotels & Casino Resorts, Inc. and certain
of its subsidiaries (collectively, the “Debtors”) filed voluntary petitions
under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1330,
in the United States Bankruptcy Court for the District of New Jersey (the
“Bankruptcy Court”), under case numbers 04-46898 through 04-46925 (JHW);

 

WHEREAS, on April 5, 2005, by written order, the Bankruptcy Court confirmed the
Debtors’ Second Amended Joint Plan of Reorganization, dated as of March 30, 2005
(the “Plan”);

 

WHEREAS, pursuant to and in accordance with the Plan, the Company has agreed to
provide Developer with an irrevocable right of first offer during the term of
this Agreement to provide certain development services with respect to certain
Projects of the Company as set forth below;

 

NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Developer hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

SECTION 1.1. “Agreement” shall have the meaning set forth in the recitals
hereto.

 

1



--------------------------------------------------------------------------------

SECTION 1.2. “Affiliate” shall mean, with respect to any specified Person, any
other Person that directly, or indirectly through one or more intermediaries,
(1) Controls, (2) is under the Control of, or (3) is under common Control with,
such specified Person.

 

SECTION 1.3. “Applicable Project” shall have the meaning set forth in Section
2.2 hereto.

 

SECTION 1.4. “Applicable Service” shall have the meaning set forth in Section
2.3 hereto.

 

SECTION 1.5. “Business Days” shall mean all days, excluding Saturdays, Sundays
and all days observed by either the State of New York or the Federal Government
as legal holidays.

 

SECTION 1.6. “Company” shall mean, collectively, Trump Entertainment Resorts,
Inc. (formerly known as Trump Hotels & Casino Resorts, Inc.) and Trump
Entertainment Resorts Holdings, L.P. (formerly known as Trump Hotels & Casino
Resorts Holding, L.P.), and each of such parties’ successors and assigns.

 

SECTION 1.7. “Company Party” shall have the meaning set forth in Section 2.1.

 

SECTION 1.8. “Construction Management Services” shall mean services customarily
performed by a construction manager on projects similar to an Applicable
Project.

 

SECTION 1.9. “Control” or “control” shall mean (i) direct or indirect ownership
of more than fifty percent (50%) of the outstanding voting stock of a
corporation or other majority equity interest if not a corporation, or (ii) the
power or authority to control the management or affairs of a Person, whether by
reason of (a) direct or indirect ownership of a particular portion of the total
equity interest in such Person, (b) the terms of a contract, or (c) another
means.

 

SECTION 1.10. “Covered Project” shall have the meaning set forth in Section 2.1.

 

SECTION 1.11. “Debtor” shall have the meaning set forth in the recitals hereto.

 

SECTION 1.12. “Developer” shall mean Trump Organization LLC and any permitted
successor or assign to this Agreement.

 

SECTION 1.13. “Development Management Services” shall mean the services
customarily performed by a development manager or project manager on projects
similar to an Applicable Project.

 

SECTION 1.14. “Developer Contract Price” shall have the meaning set forth in
Section 2.3 hereto.

 

SECTION 1.15. “Effective Date” shall have the meaning set forth in the recitals
hereto.

 

SECTION 1.16. “General Contracting Services” shall mean services customarily
performed by a general contractor on projects similar to an Applicable Project.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 1.17. “Negotiation Period” shall have the meaning set forth in Section
2.3 hereto.

 

SECTION 1.18. “Other Party” shall have the meaning set forth in Section 2.3
hereto.

 

SECTION 1.19. “Other Party Contract Price” shall have the meaning set forth in
Section 2.3 hereto.

 

SECTION 1.20. “Person” or “person” shall mean any natural person or persons, a
partnership, a limited liability company, a corporation and any other form of
business or legal association or entity.

 

SECTION 1.21. “Plan” shall have the meaning set forth in the recitals hereto.

 

SECTION 1.22. “Project” shall have the meaning set forth in the recitals hereto.

 

SECTION 1.23. “Proposed Agreement” shall have the meaning set forth in Section
2.2 hereto.

 

SECTION 1.24. “Response Notice” shall have the meaning set forth in Section 2.3
hereto.

 

SECTION 1.25. “Response Notice Expiration Date” shall have the meaning set forth
in Section 2.3 hereto.

 

SECTION 1.26. “ROFO” shall have the meaning set forth in Section 2.3 hereto.

 

SECTION 1.27. “ROFO Notice” shall have the meaning set forth in Section 2.2
hereto.

 

SECTION 1.28. “Termination Date” shall have the meaning set forth in Section 4.1
hereto.

 

SECTION 1.29. “Transaction Costs” shall have the meaning set forth in Section
2.3 hereto.

 

ARTICLE II.

 

RIGHT OF FIRST OFFER

 

SECTION 2.1. Subject to the terms of this Article II, the Company shall not
engage, or permit or suffer any of its Affiliates Controlled by the Company to
engage, any party to perform Development Management Services, Construction
Management Services or General Contracting Services with respect to any
development, redevelopment, renovation, improvement, alteration, construction,
restoration or rehabilitation of a Project (excluding any such development,
redevelopment, renovation, improvement, alteration, construction, restoration or
rehabilitation for which another party has been engaged as of the date hereof
pursuant to a binding agreement) with an initial budget of in excess of Thirty
Five Million ($35,000,000) Dollars (excluding capital expenditures made in the
ordinary course of business and in connection with good

 

- 3 -



--------------------------------------------------------------------------------

maintenance practice) (a “Covered Project”), without, in any such case, first
instituting the procedure described in this Article II so long as Developer is
reasonably qualified to perform any Applicable Services (as defined below) on
such Covered Project. For the purposes of this Agreement, the Company or any
such Affiliate Controlled by the Company that is performing such Covered Project
shall be known as, as applicable, the “Company Party” and the Company shall
cause each Company Party to comply with the terms of this Agreement. For the
purposes of determining whether the initial budget exceeds Thirty Five Million
($35,000,000) Dollars, all work related to the applicable project that would
customarily be performed by the same development manager, construction manager
and/or general contractor, as the case may be, in accordance with good
construction practice, shall be considered together and the Company shall be
obligated to give Developer a ROFO Notice with respect to such entire project if
the aggregate initial budget exceeds Thirty Five Million ($35,000,000) Dollars.

 

SECTION 2.2. The Company shall institute the procedure described in this Article
II by giving notice to Developer of a Company Party’s intention to develop,
redevelop, renovate, improve, alter, construct, restore or rehabilitate a
Covered Project (the “ROFO Notice”), which ROFO Notice shall (i) describe the
Covered Project or Covered Projects to which the particular ROFO Notice applies
(such Covered Project or Covered Projects being referred to herein as the
“Applicable Project “), (ii) have annexed thereto the most developed budget,
plans and specifications for the Applicable Project or other description in lieu
thereof (including an architect’s preliminary drawing relating to such
Applicable Project to the extent available), (iii) set forth the date that the
Company Party reasonably expects the Applicable Project will commence and be
substantially complete, (iv) specify if the Company Party intends to seek to
engage parties to perform the General Contracting Services, Construction
Management Services and/or Development Management Services for the Applicable
Project and (v) be accompanied by a proposed draft general contracting
agreement, construction management agreement and/or development management
agreement, as applicable (each, a “Proposed Agreement”). Upon receipt of the
ROFO Notice, Developer shall have the right to request all additional reasonable
information and materials relating to the Applicable Project available to the
Company Party that Developer shall reasonably require and the Company agrees to
cooperate with Developer in all reasonable respects in connection with providing
the such information and materials. In the event that the Company Party intends
on engaging any party for any Applicable Services with respect to a
pre-development or pre-construction phase (excluding any exploratory or
investigative work, which services shall not be subject to this Agreement),
which is being conducted separately and prior to the corresponding development
or construction stage, then the Company shall give Developer a ROFO Notice with
respect to such stage without diminishing the Company’s obligation to give a
subsequent ROFO Notice with respect to the construction or development stage of
the same project.

 

SECTION 2.3. Developer shall have the right (the “ROFO”) to give the Company
Party notice stating that Developer desires to submit a bid to the Company Party
to perform any or all of (i) the Construction Management Services on the
Applicable Project, (ii) the General Contracting Services on the Applicable
Project or (iii) the Development Management Services on the Applicable Project
(as applicable, the “Applicable Service”), to the extent that such Applicable
Service is specified in the ROFO Notice, in any such case by giving notice
thereof (the “Response Notice”) to the Company Party not later than the
thirtieth (30th) day after the date that Company gives the ROFO Notice to
Developer (the “Response Notice Expiration Date”);

 

- 4 -



--------------------------------------------------------------------------------

provided that Developer shall use reasonable efforts to give the Company the
Response Notice as soon as practicable after the ROFO Notice. If Developer does
not give the Response Notice to the Company on or prior to the thirtieth (30th)
day after the date that the Company gives the ROFO Notice to Developer, then the
applicable Company Party shall thereafter have the right to engage any party to
perform the Applicable Services specified in the ROFO Notice (but may not engage
such other party to perform an Applicable Service unless such service was
included in the original ROFO Notice given to Developer) on terms acceptable to
such Company Party in such Company Party’s sole discretion without being
required to make any other offer to Developer regarding the Applicable Project
under this Article II, except that if (I) such Company Party does not engage any
such party for the Applicable Project within nine (9) months after the date that
the Company gives the applicable ROFO Notice to Developer (including entering
into final executed and binding agreements with such other party) or (II) such
Company Party desires to engage such other party on terms that are materially
different from the terms in the ROFO Notice including, without limitation, with
respect to budget, scope or schedule, then in either of (I) or (II) such Company
Party shall not thereafter engage such other party (or any other party) without
first again complying with the procedure set forth in this Article II.

 

(a) If Developer exercises the ROFO in accordance with the provisions of this
Article II, then Developer shall have an additional thirty (30) days following
the date the Response Notice is given (such additional thirty (30) day period is
hereinafter referred to as the “Bid Period”) within which to deliver a bid (the
“Bid”) to perform any or all of the Applicable Services, which bid shall be
commercially reasonable in Developer’s reasonable determination and shall
include any material terms that would customarily be included in such a bid for
such Applicable Services on projects similar in scope, duration, complexity and
location to the Applicable Project. Developer shall include with such Bid
Developers comments to each applicable Proposed Agreement. So long as Developer
has delivered the Bid to the Company Party on or prior to the last day of the
Bid Period which Bid meets the requirements of the preceding sentence, the
parties agree to cooperate and negotiate in good faith and at arm’s length
during the forty-five (45) days following the date that the Bid is delivered by
Developer to the Company Party (the “Negotiation Period”) to attempt to agree
upon the terms for the Applicable Services on the Applicable Project, which
terms are acceptable to the Company Party and Developer, and to enter into a
binding agreement memorializing such terms; provided that each party shall have
the right to approve such terms and agreement in such party’s sole and absolute
discretion. If by the expiration of the Negotiation Period, the parties are
unable to agree upon the terms of the agreement for the Applicable Services,
then the applicable Company Party may negotiate, and enter into contractual
arrangements, with any other third party (an “Other Party”) to perform such
Applicable Service without any obligation, express or implied, to comply with
the procedures set forth in this Agreement with respect to such Applicable
Service for such Applicable Project (subject to the requirement to comply again
with this Article II pursuant to subsections (I) and (II) of Section 2.3 above
if applicable). The Company Party shall require that the Other Party provide
comments to the applicable Proposed Agreement(s) in the same form as that which
was proposed to Developer. Notwithstanding the foregoing, in the event that the
Company Party engages an Other Party to perform the Applicable Services after
Developer and the Company Party have failed to agree upon terms and final
written agreement pursuant to the provisions above, then if (x) the total
contract price payable to the Other Party (the “Other Party Contract Price”) is
more than one hundred ten percent (110%) of the total contract price payable to
Developer as last offered by Developer (the “Developer Contract Price”) and (y)
the

 

- 5 -



--------------------------------------------------------------------------------

comments to the Proposed Agreement made by Developer as part of Developer’s Bid
are not materially less favorable to the Company Party than the comments to the
Proposed Agreement provided by the Other Party engaged by the Company Party,
then the Company shall reimburse Developer for all reasonable and actual third
party out-of-pocket costs and expenses paid by or incurred by Developer in
connection with the preparation of the Bid and negotiation of the terms and
written agreements with the Company Party for the Applicable Services
(collectively, the “Transaction Costs”). Within three (3) Business Days of
entering into agreement with the Other Party, the Company Party shall send to
Developer a notice containing (I) the Other Party Contract Price and (II) the
Other Party’s comments to the Proposed Agreement. All Transaction Costs payable,
if any, shall be substantiated by Developer with reasonable back-up
documentation. The Transaction Costs shall be paid by the Company Party to
Developer within ten (10) days of demand therefore together with reasonable
back-up documentation.

 

SECTION 2.4. Notwithstanding the foregoing, so long as the Company and Company
Party have complied with the requirements of this Article II and has engaged a
Person other than Developer to perform Applicable Services on a Covered Project,
then in the event that during the performance of such Covered Project the
Company Party terminates the employment of such Person on such Covered Project,
and such termination is bona fide and is not primarily intended to avoid the
provisions of this Agreement, then the Company Party shall have the right to
engage any other Person for such Covered Project without being required to
comply with the provisions of this Agreement with respect to such Covered
Project; provided that if another Person is not so engaged within nine (9)
months after such termination, then the Company Party shall not thereafter
engage such other party without first again complying with the procedure set
forth in this Article II.

 

ARTICLE III.

 

NEGOTIATION PERIOD

 

SECTION 3.1. During the period commencing on the date that the Company Party
gives a ROFO Notice to Developer and continuing until the date immediately
preceding the first day of the Negotiation Period, the Company Party shall not
solicit bids from or negotiate with any other party for the Applicable Services.
Nothing in this Section 3.1 is intended to preclude the Company Party from
engaging consultants and advisors with respect to any Applicable Project to
advise the Company on matters relating to such project.

 

ARTICLE IV.

 

TERMINATION OF AGREEMENT

 

SECTION 4.1. This Agreement shall terminate upon the date that is the third
(3rd) anniversary of the Effective Date (the “Termination Date”). The Company
shall have the right to extend the term of this Agreement for an additional
three (3) years by giving notice to Developer no less than 120 days prior to the
expiration of the original Termination Date (in which case the Termination Date
shall be deemed to have been extended). If on the Termination Date:

 

- 6 -



--------------------------------------------------------------------------------

(a) a ROFO Notice has been given and Developer has not yet responded to the same
within the permitted period or the parties are negotiating the applicable terms
or memorializing an agreement pursuant to and in accordance with Section 2.3,
then the provisions of this Agreement relating to such ROFO Notice shall survive
the Termination Date for the purposes of such Applicable Services and
Developer’s right to negotiate to perform the same, if applicable;

 

(b) there is a dispute as to whether Transaction Costs are due from the Company
or any Company Party to Developer, then the provisions of this Agreement
relating to such Transaction Costs shall survive the Termination Date pending
the resolution of such dispute.

 

ARTICLE V.

 

NO OBLIGATION

 

SECTION 5.1. Notwithstanding anything to the contrary set forth in this
Agreement, Developer shall be under no obligation whatsoever to provide any
services to any Company Party except to the extent expressly set forth in an
executed and delivered agreement between the parties. The Company hereby
acknowledges, understands and agrees that this Agreement is not a commitment on
the part of Developer to perform any Applicable Services. In addition, Developer
hereby acknowledges, understands and agrees that, notwithstanding anything to
the contrary set forth in this Agreement, no Company Party shall be under any
obligation whatsoever to develop or construct any Applicable Project and no
Company Party shall be under any obligation whatsoever to agree upon any
Applicable Terms with Developer with respect to Developer’s performance of
Applicable Services for any Applicable Project.

 

ARTICLE VI.

 

MISCELLANEOUS PROVISIONS

 

SECTION 6.1. Developer shall have the right to assign its rights and obligations
under this Agreement with respect to the entire Agreement or any Applicable
Project to any Person Controlled by Donald J. Trump.

 

SECTION 6.2. Wherever used herein, the singular shall include both the singular
and the plural and the use of any gender shall apply to all genders.

 

SECTION 6.3. Any notice, report, demand or other instrument authorized or
required to be given or furnished hereunder shall be deemed given or furnished
when addressed to the party intended to receive the same, at the address of such
party set forth below, and (A) when delivered at such address, (B) three (3)
days after the same is deposited in the United States mail as first class
certified mail, return receipt requested, postage paid, (C) when delivered by
nationwide commercial courier service, one (1) business day after the date of
delivery of such notice to the courier service or (D) when sent by facsimile
transmission (and receipt thereof confirmed by the recipient):

 

- 7 -



--------------------------------------------------------------------------------

Company:    Trump Entertainment Resorts, Inc.      1000 Boardwalk at Virginia  
   Atlantic City, New Jersey 08401      Attention: Chief Executive Officer     
Facsimile: (212) 688-0397

and

   Trump Entertainment Resorts Holdings, L.P.      1000 Boardwalk at Virginia  
   Atlantic City, New Jersey 08401      Attention: Chief Executive Officer     
Facsimile:

with a copy to:

   Latham & Watkins LLP      633 West Fifth Street, Suite 4000      Los Angeles,
CA 90071      Attention:   Thomas W. Dobson, Esq.     

Robert A. Klyman, Esq.

     Facsimile: (213) 891-8763 Developer:    Trump Organization LLC      725
Fifth Avenue      New York, New York 10022      Attention: Donald J. Trump     
Facsimile: (212) 755-3230

with a copy to:

   Trump Organization LLC      725 Fifth Avenue      New York, New York 10022  
   Attention: Allen Weiselberg      Facsimile: (212) 755-3230

with a copy to:

   Trump Organization LLC      725 Fifth Avenue      New York, New York 10022  
   Attention: Jason Greenblatt, Esq.      Facsimile: (212) 980-3821

with a copy to:

   Willkie Farr & Gallagher LLP      787 Seventh Avenue      New York, New York
10019      Attention: Thomas M. Cerabino, Esq.      Facsimile: (212) 728-8111

 

(ii) Any party may change the address to which any such notice, report, demand
or other instrument is to be delivered or mailed, by furnishing written notice
of such change to the other party, but no such notice of change shall be
effective unless

 

- 8 -



--------------------------------------------------------------------------------

and until received by such other party. Rejection or refusal to accept, or
inability to deliver because of changed address or because no notice of changed
address was given, shall be deemed to be receipt of any such notice.

 

SECTION 6.4. The terms, provisions, covenants and conditions hereof shall be
binding upon the parties hereto and their respective heirs, devisees,
representatives, successors and permitted assigns. If any Project is sold to a
party that is not an Affiliate of the Company, this Agreement shall terminate
with respect to that Project.

 

SECTION 6.5. All rights, powers and remedies provided herein may be exercised
only to the extent that the exercise thereof does not violate any law and are
intended to be limited to the extent necessary so that they will not render this
Agreement invalid or unenforceable. In the event that any of the covenants,
agreements, terms or provisions contained herein shall be deemed invalid,
illegal or unenforceable in any respect, the validity of the remaining
covenants, agreements, terms or provisions contained herein shall be in no way
affected, prejudiced or disturbed thereby.

 

SECTION 6.6. THIS AGREEMENT SHALL BE GOVERNED BY, AND BE CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.7. THE COMPANY AND DEVELOPER EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
TO ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT.

 

SECTION 6.8. The headings contained in this Agreement are for convenience of
reference only, are not to be considered a part hereof and shall not limit or
expand or otherwise affect any of the terms hereof

 

SECTION 6.9. This Agreement shall not be construed more strictly against one
party than against the other merely by virtue of the fact that it may have been
prepared by counsel for one of the parties, it being recognized that both
parties have contributed substantially and materially to the preparation of this
Agreement.

 

SECTION 6.10. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto.

 

SECTION 6.11. The terms “herein”, “hereto”, “hereby”, “hereunder”, “hereof”,
“hereinbefore”, “hereinafter” and other equivalent words refer to this Agreement
and not solely to the particular portion hereof in which any such word is used.
All references herein to

 

- 9 -



--------------------------------------------------------------------------------

particular Articles, Sections or paragraphs are references to Articles, Sections
or paragraphs of this Agreement. The term “including” shall be deemed to mean
“including, without limitation.”

 

SECTION 6.12. The parties agree to mutually execute and deliver to each other
such other and further documents as may be reasonably required by counsel for
the parties to carry into effect the purposes and intents of this Agreement.

 

SECTION 6.13. This Agreement may not be modified in any manner or terminated
except by an instrument in writing executed by the parties hereto.

 

SECTION 6.14. This Agreement is not intended to, and shall not, create a
partnership or joint venture among the parties, and no party to this Agreement
shall have the power or authority to bind any other party except as explicitly
provided in this Agreement.

 

SECTION 6.15. Any forbearance by a party to this Agreement in exercising any
right or remedy given under this Agreement or existing at law or in equity shall
not constitute a waiver of or preclude the exercise of that or any other right
or remedy. Unless otherwise explicitly provided, no remedy under this Agreement
is intended to be exclusive of any other available remedy, but each remedy shall
be cumulative and shall be in addition to other remedies given under this
Agreement or existing at law or in equity.

 

SECTION 6.16. No person not a party hereto is intended to be a third party
beneficiary of this Agreement.

 

[Signatures on next page]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Trump Entertainment Resorts, Inc., a

Delaware corporation

    /s/    JOHN P. BURKE        

Name:

  John P. Burke

Title:

  Executive Vice President and Treasurer

 

Trump Entertainment Resorts Holdings, L.P., a Delaware limited partnership    
/s/    JOHN P. BURKE        

Name:

  John P. Burke

Title:

  Executive Vice President and Treasurer

 

Trump Organization LLC, a New York limited liability company     /s/    DONALD
J. TRUMP        

Name:

  Donald J. Trump

Title:

  Member

 